Case 1:18-cv-24198-JEM Document 163 Entered on FLSD Docket 03/16/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 18-24198-CIV-MARTINEZ/AOR


GOVERNMENT EMPLOYEES INSURANCE CO.,
et al.,

               Plaintiffs,

       v.

SIMPLY HEALTH CARE, INC.,
ELIZANDRO MENENDEZ,
PILAR CRESPO CASTRO, L.M.T., et al.,

               Defendants.
                                                       /

                                               ORDER

       THIS CAUSE came before the Court for Show Cause Hearing held on March 16, 2020 pursuant to

the Order Setting Show Cause Hearing entered on February 28, 2020 (hereafter, “Show Cause Order”)

[D.E. 157]. In accordance with the rulings at the Show Cause Hearing, it is

       ORDERED AND ADJUDGED as follows:

             The Show Cause Order with respect to Defendant Pilar Crespo Castro, L.M.T. is

               DISCHARGED.

             The undersigned DEFERS ruling on the Show Cause Order with respect to Defendants

               Simply Health Care, Inc. and Elizandro Menendez pending final disposition of the

               Report and Recommendation [D.E. 161] issued on March 4, 2020.

       DONE AND ORDERED in Chambers at Miami, Florida this 16th day of March, 2020.

                                            ________________________________
                                            ALICIA M. OTAZO-REYES
                                            UNITED STATES MAGISTRATE JUDGE
Case 1:18-cv-24198-JEM Document 163 Entered on FLSD Docket 03/16/2020 Page 2 of 2



cc:   United States District Judge Jose E. Martinez
      Counsel of Record




                                                  2
